DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11071590. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Application
U.S. Patent No. 11071590
1. A surgical system for facilitating surgical planning, the surgical system comprising: 
1. A surgical system for facilitating ad-hoc intraoperative planning of a surgical step to be performed at a target site, the surgical system comprising: 
a digitization device comprising a pointer tip and one or more control inputs; 
a digitization device comprising a pointer tip and one or more control inputs and the digitization device being configured to intraoperatively facilitate establishment of one or more local virtual references relative to the target site, wherein the one or more local virtual references are established relative to the pointer tip in response to actuation of the one or more control inputs; 
a navigation system configured to track a state of the digitization device; and 
a navigation system configured to track states of the digitization device; and 
a computing device coupled to the navigation system and comprising one or more processors and a non-transitory computer-readable medium having stored thereon a computer-aided design (CAD) program that when executed by the one or more processors is configured to: 
a computing device coupled to the navigation system and comprising one or more processors and a non-transitory storage medium having stored thereon a computer-aided design (CAD) program that when executed by the one or more processors is configured to: 
generate a virtual reference frame; 
generate a virtual reference frame; 
receive the tracked state of the digitization device from the navigation system;
receive the tracked states of the digitization device from the navigation system; 
render, within the virtual reference frame, a virtual representation of the pointer tip of the digitization device having a pose of the pointer tip derived from the tracked state of the digitization device; 
render, within the virtual reference frame, a virtual representation of the pointer tip of the digitization device having a position and orientation of the pointer tip derived from the tracked states of the digitization device; and 
in response to actuation of the one or more control inputs of the digitization device, register one or more local virtual references within the virtual reference frame at a location relative to the pose of the virtual representation of the pointer tip; and 
register the one or more local virtual references within the virtual reference frame; 

in response to actuation of the one or more control inputs of the digitization device, enable arrangement of one or more geometrical design objects within the virtual reference frame relative to the one or more registered local virtual references to facilitate surgical planning.
enable arrangement of different types of geometrical design objects within the virtual reference frame relative to one or more registered local virtual references to intraoperatively plan the surgical step, and wherein to enable arrangement of different types of geometrical design objects, the CAD program is further configured to: enable one or more of the geometrical design objects to be selected and temporarily fixed to the virtual representation of the pointer tip within the virtual reference frame such that the one or more geometrical design objects that are temporarily fixed correspondingly follow changes in position and orientation of the virtual representation of the pointer tip within the virtual reference frame; and in response to actuation of the one or more control inputs of the digitization device, enable the one or more geometrical design objects to become unfixed from the virtual representation of the pointer tip and placed in the virtual reference frame relative to the one or more local virtual references.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (hereinafter “Kang”) (US 2016/0175054 A1).
As to claims 1, 8, and 15, Kang teaches a system and method for facilitating surgical planning, comprising:
a digitization device comprising a pointer tip and one or more control inputs [0034, 0038-0039, 0042, 0058]; 
a navigation system configured to track a state of the digitization device [0038-0040, 0042]; and 
a computing device coupled to the navigation system and comprising one or more processors and a non-transitory computer-readable medium having stored thereon a computer-aided design (CAD) program that when executed by the one or more processors is configured to: 
generate a virtual reference frame [Figs. 4-5] [0044, 0049-0052, 0059-0060]; 
receive the tracked state of the digitization device from the navigation system [0038-0040, 0048, 0059-0063]; 
render, within the virtual reference frame, a virtual representation of the pointer tip of the digitization device having a pose of the pointer tip derived from the tracked state of the digitization device [00381-0040, 0048, 00592-0063]; 
in response to actuation of the one or more control inputs of the digitization device, register one or more local virtual references within the virtual reference frame at a location relative to the pose of the virtual representation of the pointer tip [virtual (i.e., software) 3-D models of prosthetic implants, the patient's anatomy, a surgical instrument (such as cutting tool(s)), and any other physical object that may be used during the surgical procedure may be generated and registered to a virtual coordinate space] [Figs. 4-5] [00343, 0053, 0059-0060, 0067]; and 
in response to actuation of the one or more control inputs of the digitization device, enable arrangement of one or more geometrical design objects within the virtual reference frame relative to the one or more registered local virtual references to facilitate surgical planning [Once the placement has been finalized, the surgeon can then register more reference features associated with virtual implant to the patient's anatomy to provide the surgeon with a graphical view to show how the patient's anatomy can be modified to accommodate the planned placement of the implant. The reference feature of the virtual implant model may embody more points, lines, planes, or surfaces of the virtual implant model and, by extension, the prosthetic model associated therewith. As illustrated in the embodiment illustrated in FIG. 5, the reference feature may be a reference plane 505 defined by the bottom surfaces of medial and lateral base portions 121a, 121b tibial implant system 120. Alternatively or additionally, the reference feature may include or embody any feature associated with the implant that the surgeon wishes to use as the reference with which to customize virtual haptic boundaries] [Fig. 5] [0049, 0053-0057, 0058, 0059-00604, 0061, 0064-00655, 0070-0072].
As to claim 2, Kang teaches wherein the CAD program enables arrangement of the one or more geometrical design objects within the virtual reference frame by being configured to: enable construction of a new geometrical design object from local virtual references sequentially-registered with the digitization device; enable construction of a new geometrical design object from a previously-constructed geometrical design object arranged within the virtual reference frame; and/or enable adjustment to a previously-constructed geometrical design object arranged within the virtual reference frame  [0059-0060, 0066-0067, 0070-0072, 0077, 0084].
As to claim 3, Kang teaches a patient tracker adapted for attachment relative to a target site; wherein the navigation system is configured to track a state of the patient tracker; wherein the CAD program is further configured to render, within the virtual reference frame, a virtual representation of the patient tracker having a pose derived from the tracked state of the patient tracker; and fix one or more registered local virtual references relative to the virtual representation of the patient tracker within the virtual reference frame [0038-0040, 0048, 0059-0063].
As to claim 4, Kang teaches wherein the CAD program is further configured to establish a virtual boundary in response to arrangement of the one or more geometrical design objects within the virtual reference frame relative to one or more registered local virtual references [0048-0049, 0064-0066, 0080-0082].
As to claim 5, Kang teaches wherein the CAD program is further configured to enable construction of a virtual implant model in response to arrangement of the one or more geometrical design objects within the virtual reference frame relative to one or more registered local virtual references [0059-0060, 0066-0067, 0070-0072, 0077, 0084].  
As to claim 6, Kang teaches wherein the CAD program is further configured to enable selection of one or more of the geometrical design objects in response to actuation of the one or more control inputs of the digitization device [Figs. 4-5] [0034, 0053, 0059-0060, 0067, 0077, 0084].
As to claim 7, Kang teaches wherein the CAD program is further configured to temporarily fix one or more of the geometrical design objects to the virtual representation of the pointer tip such that the one or more geometrical design objects that are temporarily fixed correspondingly follow changes in pose of the virtual representation of the pointer tip within the virtual reference frame [0038-0042, 0048-0049, 0053-0056, 0059-0063].
As to claim 9, Kang teaches wherein the CAD program enables arrangement of the one or more geometrical design objects within the virtual reference frame by being configured to: enable construction of a new geometrical design object from local virtual references sequentially-registered with the digitization device; enable construction of a new geometrical design object from a previously-constructed geometrical design object arranged within the virtual reference frame; and/or enable adjustment to a previously-constructed geometrical design object arranged within the virtual reference frame  [0059-0060, 0066-0067, 0070-0072, 0077, 0084].
As to claim 10, Kang teaches a patient tracker adapted for attachment relative to a target site and wherein the navigation system is configured to track a state of the patient tracker, the method further comprising the CAD program: rendering, within the virtual reference frame, a virtual representation of the patient tracker having a pose derived from the tracked state of the patient tracker; and fixing one or more registered local virtual references relative to the virtual representation of the patient tracker within the virtual reference frame [0038-0040, 0048, 0059-0063].
As to claim 11, Kang teaches the CAD program establishing a virtual boundary in response to arrangement of the one or more geometrical design objects within the virtual reference frame relative to one or more registered local virtual references [0048-0049, 0064-0066, 0080-0082].
As to claim 12, Kang teaches the CAD program enabling construction of a virtual implant model in response to arrangement of the one or more geometrical design objects within the virtual reference frame relative to one or more registered local virtual references [0059-0060, 0066-0067, 0070-0072, 0077, 0084].  
As to claim 13, Kang teaches the CAD program enabling selection of one or more of the geometrical design objects in response to actuation of the one or more control inputs of the digitization device [Figs. 4-5] [0034, 0053, 0059-0060, 0067, 0077, 0084].
As to claim 14, Kang teaches the CAD program temporarily fixing one or more of the geometrical design objects to the virtual representation of the pointer tip such that the one or more geometrical design objects that are temporarily fixed correspondingly follow changes in pose of the virtual representation of the pointer tip within the virtual reference frame [0038-0042, 0048-0049, 0053-0056, 0059-0063].
As to claim 16, Kang teaches wherein the CAD program enables arrangement of the one or more geometrical design objects within the virtual reference frame by being configured to: enable construction of a new geometrical design object from local virtual references sequentially-registered with the digitization device; enable construction of a new geometrical design object from a previously-constructed geometrical design object arranged within the virtual reference frame; and/or enable adjustment to a previously-constructed geometrical design object arranged within the virtual reference frame [0059-0060, 0066-0067, 0070-0072, 0077, 0084].
As to claim 17, Kang teaches wherein the CAD program is further configured to establish a virtual boundary in response to arrangement of the one or more geometrical design objects within the virtual reference frame relative to one or more registered local virtual references [0048-0049, 0064-0066, 0080-0082].
As to claim 18, Kang teaches the CAD program is further configured to enable construction of a virtual implant model in response to arrangement of the one or more geometrical design objects within the virtual reference frame relative to one or more registered local virtual references [0059-0060, 0066-0067, 0070-0072, 0077, 0084].  
As to claim 19, Kang teaches wherein the CAD program is further configured to enable selection of one or more of the geometrical design objects in response to actuation of the one or more control inputs of the digitization device [Figs. 4-5] [0034, 0053, 0059-0060, 0067, 0077, 0084].
As to claim 20, Kang teaches wherein the CAD program is further configured to temporarily fix one or more of the geometrical design objects to the virtual representation of the pointer tip such that the one or more geometrical design objects that are temporarily fixed correspondingly follow changes in pose of the virtual representation of the pointer tip within the virtual reference frame  [0038-0042, 0048-0049, 0053-0056, 0059-0063].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0038] Tracking system 201 may include any suitable device or system configured to track the relative locations, positions, orientations, and/or poses of the surgical tool 210 (coupled to robotic arm 204) and/or positions of registered portions of a patient's anatomy, such as bones. Such devices may employ optical, mechanical, or electromagnetic pose tracking technologies. According to one embodiment, tracking system 201 may comprise a vision-based pose tracking technology, wherein an optical detector, such as a camera or infrared sensor, is configured to determine the position of one or more optical transponders (not shown). Based on the position of the optical transponders, tracking system 201 may capture the pose (i.e., the position and orientation) information of a portion of the patient's anatomy that is registered to that transponder or set of transponders.
        
        2 [0059] During the implant planning stage, a surgeon or medical professional may use planning software associated with CAS system 200 to plan the placement of prosthetic implants onto or within a patient's anatomy. As such, virtual (i.e., software) 3-D models of prosthetic implants, the patient's anatomy, a surgical instrument (such as cutting tool(s)), and any other physical object that may be used during the surgical procedure may be generated and registered to a virtual coordinate space (generally one that corresponds with the patient's anatomy). Using planning software, the surgeon can virtually position a prosthetic implant relative to the patient's anatomy. Once the placement has been finalized, the surgeon can then register one or more reference features associated with virtual implant to the patient's anatomy to provide the surgeon with a graphical view to show how the patient's anatomy can be modified to accommodate the planned placement of the implant.
        3 [0034] In order to ensure precise and accurate preparation of the joint to receive a prosthetic implant, CAS system may be used to generate a graphical representation of the surgical site and a corresponding virtual guide that may aid the surgeon in properly aligning the tool prior to interaction with patient's anatomy. Many CAS systems include software that allows users to electronically register certain anatomic features (e.g., bones, soft tissues, etc.), surgical instruments, and other landmarks associated with the surgical site. CAS systems may generate a graphical representation of the surgical site based on the registration of the anatomic features. The CAS software also allows users to plan certain aspects of the surgical procedure, and register these aspects for display with the graphical representation of the surgical site. For example, in a knee joint replacement procedure, a surgeon may register target navigation points, the location and depth of bone and tissue cuts, virtual boundaries that may be associated with a corresponding reference for the application of haptic force, and other aspects of the surgery. 
        
        4 [0060] As illustrated in flowchart 600 of FIG. 6, once the implant has been placed in a desired position relative to the patient's anatomy, the method may commence by identifying the position and orientation of a reference feature associated with the virtual implant model in the virtual coordinate space (Step 610). The reference feature of the virtual implant model may embody one or more points, lines, planes, or surfaces of the virtual implant model and, by extension, the prosthetic model associated therewith. As illustrated in the embodiment illustrated in FIG. 5, the reference feature may be a reference plane 505 defined by the bottom surfaces of medial and lateral base portions 121a, 121b tibial implant system 120. Alternatively or additionally, the reference feature may include or embody any feature associated with the implant that the surgeon wishes to use as the reference with which to customize virtual haptic boundaries. 
        
        5 [0065] Alternatively or additionally, the method illustrated in FIG. 7 may be performed as a standalone process for modifying an established virtual haptic boundary. For example, during a pre-operative planning phase, the surgeon may develop and approve a surgical plan. As part of this pre-operative planning phase, the surgeon may establish a virtual haptic boundary associated with the pre-operative plan. Later, perhaps during a separate, intra-operative process, the surgeon may, using the process consistent with the flowchart shown in FIG. 7, modify the existing virtual haptic boundary that was previously established during the pre-operative planning phase. As a result, processes and methods consistent with the disclosed embodiments allow a user (e.g., a surgeon or other medical professional) to modify the virtual haptic boundary in real-time in order to customize the virtual boundary based on the patient-specific parameters.